PDR NO.

                                  hlCbl
EDWARD FLORES, COURT OF CRIMINAL APPE&S                IN THE COURT OF CRIMINAL
    APPELLANT,                       §                                    r-,~~
                                 OCT 0o2015       §    appeals at Austin ,,JfEx£s?IVED m
Vs.                                               §                     '--WiFORfilM APPEALS
                                                  §
the state of texas ,Abel Acosta, Clerk §                                    QQJ 02 2015
      Pi.L L £j 1_j J_iHiIII •                    ^5


        AEPEELANT'S MOTION FOR AN EXTENTION OF TIME TO FILEVAs'i ArtftRta njgpfr
                                   MOTION FOR REHEARING

      COMES NOW, Edward Flor.es, TDCJ #01848741, Appellant in the

above -styled and -number and files his motion to seek for an

extention of time to file a motion for rehearing pursuant to Rule

>79y of the Texas Rules of Appellate Procedure, and shows this
Honorable Court GOOD CAUSE to GRANT this motion as follows:

      1* The Appellate is current incercerated in the TDCJ-CID

Coffield unit in Anderson County, and is indigent.

      2* On September 22, 2015, Scott Pawgan sent a letter corres-

pondance (by certified mail #7014 3490 0002 3263 3160) advising
the Appellant that his Petition for Discretionary Review (PDR)

was"" denied on September 16, 2015.

      3*v'Scott Pawgan did not send him his motion for rehearing

that was overruled in the court of appeals, nor did Pawgan send

the Appellant's PDR to him.               In other words, the Appellant does

not have the necessary documents to properly•prepare for a motion

for rehearing within this Honorable Court.

      4* The Appellant sent a letter correspondance to Scott Pawgan

to ask for him to send all the above documents, including this

Honorable Court's postcard dening the PDR.
                                              1
    5*0Normally the Appellant would only seek for a 30 day

extention, however, considering that the Appellant is now without

counsel for his help and does not have any of the vital documents

to properly prepare for his motion for rehearing, the Appellant

is respectfully seeking either a 45 or 60 day extention, unless

this Honorable Court provides the Appellant with the necessary

documents.

    6«.The current deadline for filing a Motion for rehearing :

falls on October 1, 2015.

    7* The Appellant's proposed deadlines would either fall on

November 16, 2015, or Noevember 31, 2015, or a reasonable amount

of time deem fit in this Honorable Court's eyes.

                        PRAYER FOR RELIEF

    Appellant prays that this ^Honorable Court will GRANT this

motion and extend the deadline for filing to: (1) November 16,
2015; (2) November 31, 2015; or (3) a reasonable amount of time
to properly retrieve his documents from either this Honorable >

Court or from his previous counsel.

                                *   Edward Flores
                                    #01848741-Coffield
                                    2661 EM 2054
                                    Tenn.colony, Tx. 75884
                                    Pro   se.


                       INMATE DECLARATION

    I, Edward Flores, TDCJ #01848741, currently incarcerated in
the TDCJ-CID Coffield unit in Anderson County, Texas, declares

that the foregoing is true and correct under the penalty of per-
                                2
•H



     jury.'   Executed this day of September 26, 2015.
                                       K^^                       __^_
                                        Edward Flores
                                        #01848741-Coffield
                                        2661 FM 2054
                                        Tenn.Colony, Tx. 75884
                                        Pro   se.

                               PROOF OF MAILING

         I, Edward Flores, TDCJ #01848741, have placed this motion for

     an extention of time to file his motion for rehearing, into the
     internal mailing system of the Coffield unit in Anderson County
     on September 26, 2015.   This is true and correct under the penalty
     of perjury.   Executed this day of September 26, 2015.

                                       Edward Fl
                                       #01848741-Coffield
                                       2661 FM 2054
                                       Tenn.Colony, Tx. 75884
                                       Pro    se.

                          CERTIFICATE OF GOOD FAITH

         This motion is done in good faith and not for delay.      All
     Appellant's motives are well placed and only seeks for a pro
     per and adequate opportunity to file      his motion for rehearing.
     This is true and correct under the penalty of perjury. Executed
     this day of September 26, 2015.


                                       Edward Flores
                                       #01848741-Coffield
                                       2661 FM 2054
                                       Tenn.Colony, Tx. 75884
                                       Pro    se.




                                    3 of 3